 1 EDWARD M. HIGGINBOTHAM (CABN 231636)
   JEFF B. WORKMAN (CABN 287066)
 2 LAW OFFICES OF EDWARD M. HIGGINBOTHAM

 3           885 Bryant Street, 2nd Floor
             San Francisco, CA 94103
 4           Telephone: (415) 581-0885
             Fax: (415) 581-0887
 5
     Attorneys for Plaintiff
 6
   DAVID L. ANDERSON (CABN 149604)
 7 United States Attorney
   SARA WINSLOW (DCBN 457643)
 8 Chief, Civil Division
   PAMELA T. JOHANN (CABN 145558)
 9 Assistant United States Attorney
10           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
11           Telephone: (415) 436-7025
             FAX: (415) 436-6748
12           pamela.johann@usdoj.gov

13 Attorneys for Defendant

14
                                      UNITED STATES DISTRICT COURT
15
                                    NORTHERN DISTRICT OF CALIFORNIA
16
                                            SAN FRANCISCO DIVISION
17

18
     KHALED MOHAMED SAEED,                             ) Case No.: 18-cv-06698-JCS
19                                                     )
             Plaintiff,                                ) STIPULATION OF DISMISSAL WITH
20                                                     ) PREJUDICE
        v.                                             )
21                                                     )
     THE UNITED STATES OF AMERICA,                     )
22                                                     )
             Defendant.                                )
23                                                     )

24

25           The parties to this action hereby stipulate and agree that the above-referenced action is
26 voluntarily dismissed with prejudice pursuant to Federal Rules of Civil Procedure Rule 41(a)(1)(A)(ii)

27 Each party shall bear its own fees, costs, and expenses.

28

     STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE
     3:18-cv-06698-JCS                      1
                                  S DISTRICT
                               ATE           C
Dated: August 5, 2019         T
                                                          O
                         S




                                                           U
                       ED




                                                            RT




                                                        D
                                                RDERE
                   UNIT




                                    OO
                             IT IS S
                                                                  R NIA




                                                    p   ero
                                             ph C. S
                    NO




                                           se
                                  Judge Jo
                                                                  FO
                        RT




                                                              LI




                             ER
                         H




                                                          A




                                  N                           C
                                                    F
                                      D IS T IC T O
                                            R
